Case 1:20-cv-10157-JMF Document 23 Filed 08/13/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
CHRISTIAN SANCHEZ,
Plaintiff, 20-CV-10157 (JMF)
-v- | ORDER
DENBY USA LIMITED, |
Defendant. |
x

 

JESSE M. FURMAN, United States District Judge:

On August 12, 2021, Defendant filed a motion to dismiss the complaint under Rule 12(b)
of the Federal Rules of Civil Procedure. Under Rule 15(a)(1)(B), a plaintiff has twenty-one (21)
days after the service of a motion under Rule 12(b) to amend the complaint once as a matter of
course.

Accordingly, it is hereby ORDERED that, notwithstanding the briefing schedule adopted
on July 14, 2021, ECF No. 21, Plaintiff shall file any amended complaint by September 2, 2021.
Plaintiff will not be given any further opportunity to amend the complaint to address issues
raised by the motion to dismiss.

If Plaintiff does amend, by three (3) weeks after the amended complaint is filed,
Defendant shall: (1) file an answer; (2) file a new motion to dismiss; or (3) file a letter on ECF
stating that it relies on the previously filed motion to dismiss. If Defendant files an answer or a
new motion to dismiss, the Court will deny the previously filed motion to dismiss as moot. If
Defendant files a new motion to dismiss, any opposition shall be filed within fourteen days, and
any reply shall be filed within seven days of any opposition.

If no amended complaint is filed, notwithstanding the briefing schedule adopted on July
14, 2021, ECF No. 21, Plaintiff shall file any opposition to the motion to dismiss by September
2, 2021. Defendant’s reply, if any, shall be filed by September 9, 2021.

SO ORDERED.

Dated: August 13, 2021
New York, New York JESSE M. FURMAN
United States District Judge

 
